    Case 2:14-cv-01986-ILRL-JVM Document 151-2 Filed 12/02/19 Page 1 of 13



                                UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF LOUISIANA

ROGER D. MAGEE                      *                          CIVIL ACTION NO.: 14-01986
                                    *
VERSUS                              *                          JUDGE (SECTION “B”)
                                    *                          IVAN L.R. LEMELLE
WALTER P. REED, ET AL               *
                                    *                          MAGISTRATE (1):
                                    *                          JANET VAN MEERVELD
* * * * * * * * * * * * * * * * * * *

                                MEMORANDUM IN SUPPORT OF
                              DEFENDANT’S MOTION TO COMPEL

        Plaintiff Roger Dale Magee (“Magee”) has asserted numerous causes of action against

defendant Walter P. Reed in his former official capacity as District Attorney for the 22nd Judicial

District of Louisiana (the “D.A.”) arising out of Magee’s March 28, 2014, arrest and subsequent

incarceration at the Washington Parish Jail on charges of resisting arrest and failure to pay a

significant amount of child support. All of Magee’s claims against the D.A. were dismissed by

this Honorable Court by order dated August 19, 2015. 1 The U.S. Fifth Circuit reversed and

remanded certain of Magee’s claims by judgment dated January 8, 2019; namely: (1) false

imprisonment; (2) free speech retaliation; and (3) procedural due process violations. 2

        Much discovery has been completed since the matter was re-opened, but discovery has

been hampered by Magee’s continuing disregard for this Honorable Court, officers thereof and

the law.     Specifically, Magee’s deposition testimony makes clear he did not review any

discovery requests, he did not look for documents responsive to requests made by counsel

despite the fact that his wife during her deposition that they had the documents, and he has

produced nothing further to date thus evidencing his continuing disregard for all involved.


1
    Rec. Doc. 37.
2
    Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 820.


                                                  Page 1 of 13
     Case 2:14-cv-01986-ILRL-JVM Document 151-2 Filed 12/02/19 Page 2 of 13



I.       INTRODUCTION AND BACKGROUND

         Magee was arrested on March 28, 2014, on an arrest warrant issued on September 13,

2011, for violations of La. R.S. 14:75(C) (known as the Deadbeat Parent’s Punishment Act) and

his bail was equal to his unpaid child support arrearages through the issuance date totaling

$19,693.73. While incarcerated, Magee was arrested again on April 1, 2014, on a second arrest

warrant issued that day for further violations of La. R.S. 14:75(C) to update the arrearages due

through the date of arrest and bail equal to that amount, which totaled $39,197.56.

         Magee pled guilty to violations of La. R.S. 14:75(C)(5) on July 7, 2014, and stipulated

that he owed more than $39,197.56 in arrearages in violation of same. Despite being represented

by counsel at all times following his 2014 arrest, Magee failed to seek reduction or a

modification of his bail in order to secure his release from jail, which only the District Court has

discretion in fixing, reducing and/or modifying.

         Despite the D.A. having no discretion regarding the policies of the Washington Parish

Sheriff’s Office (the “WPSO”) governing incarceration of inmates or the authority to fix, reduce

and/or modify a criminal defendant’s bail, and despite the D.A. having no communications with

Jerry Wayne Cox (“Cox”) regarding Magee’s 2014 arrest, his incarceration resulting therefrom

or his release from jail thereafter, Magee filed this suit alleging that his release was unnecessarily

prevented due to placement of a “D.A. Hold” which all of the parties agree does not exist.

         All of Magee’s claims against the D.A. were dismissed by this Honorable Court by order

dated August 19, 2015. 3 The U.S. Fifth Circuit reversed and remanded certain of Magee’s

claims by judgment dated January 8, 2019; namely: (1) false imprisonment; (2) free speech

retaliation; and (3) procedural due process violations. 4 This suit was reopened as a result.


3
     Rec. Doc. 37.
4
     Magee v. Reed, 17-30353 (5th Cir. 1/8/19); 912 F.3d 820.


                                                   Page 2 of 13
     Case 2:14-cv-01986-ILRL-JVM Document 151-2 Filed 12/02/19 Page 3 of 13



         On June 6, 2019, the D.A. served Magee with the D.A.’s first set of requests for

admissions, interrogatories and requests for production of documents (the “Requests”). 5 On July

15, 2019, Magee responded to the Requests (the “Responses”). 6

         On July 17, 2019, the undersigned scheduled a discovery conference pursuant to Fed. R.

Civ. P. 37(a)(1) to discuss the woeful inadequacy of the responses provided, which was held on

July 24, 2019, and during which Magee’s counsel agreed to produce supplemental written

responses. 7 On August 5, 2019, Magee provided his first supplemental and amended responses

to the Requests (the “Supplemental Responses”). 8

         On August 16, 2019, Magee’s wife, Jennifer Magee, was deposed, during which she

testified she had numerous of the documents requested from Magee in her possession in the

house that they share. 9         Magee’s counsel agreed to produce the documents, including all

documents relating to Magee’s arrest/incarceration located in a “tote” bag, 10 the Order of Body

Attachment from the Arkansas Office of Child Support Enforcement 11 and copies of engagement

letters (if any) with Magee’s numerous attorneys. 12 These documents have not been produced.

          On October 3, 2019, Magee offered testimony contradicting his Responses and

Supplemental Responses – making clear that he not only failed to review his written responses

and instead only skimmed them, 13 but that his responses to the D.A.’s requests for admissions

were untrue 14 and his search efforts for documents requested by the D.A. was hapless at best. 15


5
     Exhibit “1” – D.A.’s Discovery Requests (6/6/2019).
6
     Exhibit “2” – Magee’s initial responses to the D.A.’s Requests (7/15/2019).
7
     Exhibit “3” – Email setting Fed. R. Civ. P. 37 Conference by phone.
8
     Exhibit “4” – Magee’s supplemental responses to the D.A.’s Requests (7/15/2019).
9
     Exhibit “5” – Excerpts from Jennifer Magee Depo Tr. (8/5/2019).
10
     Id. at pp. 24:15-27:11.
11
     Id. at pp. 123:16-124:10.
12
     Id. at pp. 143:24-146:2.
13
     Exhibit “6” – Excerpts from Magee’s Depo Tr., Vol. II (10/03/2019).
14
     Id. at pp. 46:2-47:14 (Magee’s testimony contradicts his responses to Requests for Admission Nos. 3 and 5).


                                                    Page 3 of 13
     Case 2:14-cv-01986-ILRL-JVM Document 151-2 Filed 12/02/19 Page 4 of 13



         The exchange below synopsizes Magee’s search efforts for responsive documents:

         Q.        Do you have any other documents that you have not shared with
                   your counsel --

         A.        A bunch of them.

         Q.        -- that you haven’t --

         A.        A bunch of them.

         Q.        -- shared with your counsel?

         A.        Yes.

         Q.        Oh, that’s great –

         A.        Yes.

         Q.        So where is that stuff at?

         A.        I don’t [know] where they at. I just tell you I got them.

         Q.        Do you know where they are?

         A.        No.

         Q.        You don’t know where any of them are?

         A.        I know they in the attic. I’m getting – they’re in my attic.

         Q.        They’re in your attic?

         A.        In a box.

         Q.        In your attic, not –

         A.        In my attic.

         Q.        -- not in your Aunt Hylon’s attic?

         A.        No. In my attic.

         Q.        Okay. Since – since you met me, have you looked in the box in
                   your attic?
15
     Id. at pp. 40:22-46:1.


                                                  Page 4 of 13
      Case 2:14-cv-01986-ILRL-JVM Document 151-2 Filed 12/02/19 Page 5 of 13



          A.       I have.

          Q.       Okay. Have you provided Mr. Leach with any of the documents in
                   the –

          A.       I hadn’t.

          Q.       Why not?

          A.       Cause I ain’t got to that box they in yet. It’s a big attic, there’s a
                   lot of paperwork I got up there.

          Q.       Mr. Magee, don’t you think it would be important to be
                   cooperative with your attorneys when they ask you for things
                   that the attorneys on the other side, meaning all the people in
                   this room [i.e., counsel for the D.A., Reed and Cox], have been
                   asking for? Don’t you think that by not doing that you’re
                   delaying the process and wasting time, money and resources of
                   both the parties on the other side that you’re suing, the
                   attorneys who are representing the, and the court? …

          A.       Lookie here. I sat there and thought about that for four
                   months I sat in jail, and hell, they wasn’t in no hurry to see me
                   sit there. You think I’m going to get in a hurry today for you,
                   cowboy? No.

          Q.       That’s all I needed to hear. Thank you, Mr. Magee.

          A.       But I have looked, but I ain’t come across them yet. 16

          Magee’s testimony and his failure to further supplement his prior Responses and

Supplemental Responses with documents located in his attic, his wife’s “tote” and/or elsewhere

known to his wife, supports a finding that Magee has delayed and is continuing to delay the

discovery process in this matter to the prejudice of the D.A. among others.

II.       APPLICABLE STANDARD OF DISCOVERABILITY

          Pursuant to Fed. R. Civ. P. 26, the D.A. is entitled to discovery regarding “any non-

privileged matter that is relevant to any party’s claim or defense....” 17 Further, relevant


16
      Id. at pp. 66:2-69:11. (Emphasis ours.)
17
      Fed. R. Civ. P. 26(b)(1).


                                                Page 5 of 13
       Case 2:14-cv-01986-ILRL-JVM Document 151-2 Filed 12/02/19 Page 6 of 13



information need not be admissible at trial if it appears reasonably calculated to lead to the

discovery of admissible evidence. 18 Once a requesting party has shown relevance, the burden

shifts to the producing party to show some privilege or other basis upon which to refuse

discovery. 19 Here, the material requested is clearly relevant, and Magee has failed to meet his

burden to show some privilege or other basis upon which to refuse discovery of the relevant

information sought – and has even failed to conduct a diligent effort.

III.       PARTICULAR REQUESTS FOR PRODUCTION

           The relevance of each of the request for production is discussed below.

           A.       Request For Production No. 15 (Text Messages with Debbie Cox)

           The D.A.’s Request for Production No. 15 states: “please produce all communications

between you and Debbie Cox during the relevant period and during the Incident.” 20 In his

written responses dated July 15, 2019 and August 5, 2019, Magee responded: “Plaintiff is

attempting to determine if there are responsive documents in his possession.                                Responsive

documents, if they are determined to exist within Plaintiff’s possession, will be produced.” 21

           During his deposition, however, Magee described text message communications between

himself and defendant Jerry Wayne Cox’s daughter, Debbie Cox, which his counsel agreed to

produce if located. 22




18
       Id.
19
       See, e.g., GP Industries, LLC v. Bachman, 2007 WL 4245786 (D. Neb. 11/29/2007) (“When the discovery
       sought appears relevant on its face, the party resisting discovery has the burden to establish that the discovery is
       not relevant, or is ‘of such marginal relevance that the potential harm occasioned by the discovery would
       outweigh the ordinary presumption in favor of broad disclosure.’”); see also, Panola Land Buyers Ass'n v.
       Shuman, 762 F.2d 1550, 1559 (11 Cir. 1985).
20
       Exhibits 2 and 4.
21
       Id.
22
       Exhibit 6 – Excerpt from Magee’s Depo Tr., Vol. II (10/03/2019) at pp. 91:4-93:9.


                                                        Page 6 of 13
     Case 2:14-cv-01986-ILRL-JVM Document 151-2 Filed 12/02/19 Page 7 of 13



         B.      Request For Production Nos. 26 and 29 (Communications with AR-OCSE)

         The D.A.’s Request for Production No. 26 and 29 respectively seek “copies of all

correspondence between the Arkansas Office of Child Support Enforcement in Conway,

Arkansas and representatives of the D.A. during the relevant period and Incident” and “all

documents supporting your allegation in ¶ 15 of your Amended Complaint wherein you allege

the Louisiana Department of Child & Family Services (“DCFS”) Covington Division requested

the Arkansas Office of Child Support Enforcement to close your case.” 23

         In his written responses to Request No. 26 dated July 15, 2019 and August 5, 2019,

Magee responded: “Plaintiff is attempting to determine if there are responsive documents in his

possession. Responsive documents, if they are determined to exist within Plaintiff’s possession,

will be produced.” 24 Magee’s response to Request No. 29 is similar his response to Request No.

26, and includes an objection to the extent the material is equally available from the DCFS. 25

         It is the D.A.’s position that it is entitled to receive copies of all documents in Magee’s

possession which are responsive to its requests and reasonably calculated to lead to admissible

evidence (i.e., discoverable) and not subject to some applicable (and clearly stated) privilege.

         In his deposition, Magee confirmed he and his wife have documents responsive to these

requests, which provides as follows:

         Q.      Your wife said that she had all the correspondence between you
                 and the Arkansas – office of child support enforcement in
                 Conway, Arkansas, and also representatives of the district
                 attorney’s office during that time. Are those documents located in
                 the box that you’ve been telling me about?

         A.      Yeah.



23
     Exhibits 2 and 4.
24
     Id.
25
     Id.


                                             Page 7 of 13
     Case 2:14-cv-01986-ILRL-JVM Document 151-2 Filed 12/02/19 Page 8 of 13



         Q.       Or are those documents located somewhere else that your wife
                  can put a finger on readily easily?

         A.       No they ain’t to be easily. Like I told you, we’ve looked, and I
                  ain’t trying to put it off. They’re in an attic, and we’ve been
                  through several boxes, but we ain’t come to the right box yet.

         Q.       And that would include copies of all payment that you’ve made in
                  connection with child support, documents that you have, anyway,
                  that relate to that, right, all in the same place, right?

         A.       That is correct.

         Q.       Same box. Can you think of another location where you have
                  documents relating to this lawsuit or the child support
                  proceedings other than that box in the attic? Is everything you
                  have relating to that, it’s all in that one box if it’s not on your
                  phone, right, or your wife’s phone, right?

         A.       That’s right. 26

         The above makes clear that Magee and his wife possess documents responsive to

Requests for Production Nos. 26 and 29 in a box in his attic and that Magee has not looked in

every box in his attic. As such, the D.A. respectfully submits Magee should be ordered to look

in every box in his attic and produce all responsive documents within five (5) days of such order.

         C.       Request For Production No. 28 (Copies of Press Releases)

         The D.A.’s Request for Production No. 28 seeks “copies of all press releases by the

WPSO and/or the D.A. which you allege in ¶ 15 of your Amended Complaint were issued

relating to the Incident.” 27 In his written responses to Request No. 28 dated July 15, 2019 and

August 5, 2019, Magee responded: “Plaintiff is attempting to determine if there are responsive

documents in his possession. Responsive documents, if they are determined to exist within

Plaintiff’s possession, will be produced.” 28 Magee’s response also includes objections to the


26
     Exhibit 6 – Excerpt from Magee’s Depo Tr., Vol. II (10/03/2019) at pp. 97:3-98:5.
27
     Exhibits 2 and 4.
28
     Id.


                                                   Page 8 of 13
     Case 2:14-cv-01986-ILRL-JVM Document 151-2 Filed 12/02/19 Page 9 of 13



extent that the material requested is equally available to the D.A. 29 The D.A. nevertheless

maintains the position that it is entitled to receive copies of all documents in Magee’s possession

which are responsive to its requests and reasonably calculated to lead to admissible evidence

(i.e., discoverable) and not subject to some applicable (and clearly stated) privilege.

         In his deposition, Magee confirms he and his wife have documents responsive to these

requests, which provides as follows:

         Q.       All right. Mr. Magee, in paragraph 15 of your complaint –
                  amended complaint, you talk about press releases by the
                  Washington Parish Sheriff’s Office and the DA. Do you have
                  copies of those?

         A.       What it was?

         Q.       Paragraph 15, you said … blah-blah-blah-blah-blah. Do you have
                  copies of the press release issued by the Washington Parish
                  District Attorney’s Office that you’re saying Sheriff Seal in
                  addition The Daily News? Is that all going to be located in that
                  box?

         A.       Uh-huh.

         Q.       All right. Yes or no? That’s a “yes”?

         A.       I do. 30

         The above makes clear that Magee and his wife have responsive documents to Requests

for Production No. 28 not yet produced. As such, the D.A. respectfully submits Magee should

be ordered to look in every box in his attic and produce all responsive documents not subject to a

clearly stated and applicable privilege.

         D.       Request For Production No. 30 (Magee Tax Returns for 2010-2014)

         The D.A.’s Request for Production No. 30 requests “copies of all Federal Income Tax

Returns, State Income Tax Returns, W-2 Forms, 1099 Forms, and all wage and lost wage
29
     Id.
30
     Exhibit 6 – Excerpts from Magee’s Depo Tr., Vol. II (10/03/2019) at pp. 98:16-99:15.


                                                   Page 9 of 13
     Case 2:14-cv-01986-ILRL-JVM Document 151-2 Filed 12/02/19 Page 10 of 13



information or documentation which you have for the year of the Incident and for the four years

preceding the Incident. ….” 31 In his written responses dated July 15, 2019 and August 5, 2019,

Magee responded: “… Plaintiff is attempting to locate responsive documents, and, if so located,

will supplement this response.” 32

         During Magee’s deposition, he testified that his wife Jennifer “handled them [taxes]” for

tax years 2010-2014, and deferred to her regarding the location of copies of their tax returns. 33

In her deposition, Magee’s wife clearly confirmed she handled the taxes for the family since they

were married, and that she has copies of their tax filings from 2010-2014. 34 Magee’s failure to

produce copies of the requested tax returns evidences a continuing failure to comply with the

discovery rules.

         As such, the D.A. respectfully submits Magee should be compelled to produce copies of

his family’s tax returns for 2010-2014.

         E.      Additional Document Requests Made During Magee’s Deposition

         During his deposition, Magee described a letter from prior counsel, Marion Farmer,

which he claimed he had a photograph of on his phone, which he no longer had, and Magee

claimed he forwarded a copy to his wife. 35 It must be noted that Magee’s prior counsel Marion

Farmer’s deposition has been taken in this matter with no objection as to matters of the attorney

work-produce privilege being asserted.            Magee’s counsel agreed to produce a copy of the

photograph of the letter if it could be located, but no copy of said letter or the photograph of said



31
     Exhibits 2 and 3.
32
     Id. (Please note: Tax returns were requested to determine what, if any, treatment Magee claimed he was
     entitled to for paying child support during the given years, how much in child support he paid (if paid and
     claimed), and to determine when his disability benefits commenced which information he could not recall.)
33
     Exhibit 6 – Excerpts from Magee’s Depo Tr., Vol. II (10/03/2019) at pp. 99:17-102:2.
34
     Exhibit 5 – Excerpts from Jennifer Magee’s Depo Tr. (08/16/2019) at pp. 141:21-142:25.
35
     Exhibit 6 – Excerpts from Magee’s Depo Tr., Vol. II (10/03/2019) at pp. 85:18-86:25.


                                                 Page 10 of 13
     Case 2:14-cv-01986-ILRL-JVM Document 151-2 Filed 12/02/19 Page 11 of 13



letter has been produced to date. 36 The D.A. respectfully submits Magee should be ordered to

conduct a diligent search for said letter within five (5) days of such order and produce a copy.

         During his deposition, the undersigned also requested from Magee’s counsel a copy of

the contents of the box Magee testified about, and the following exchange occurred:

         Q.       I would like a copy of the contents of the box that’s in the attic,
                  obviously subject to anything that you –

         A.       Subject to privilege review.

         Q.       And I would – I would appreciate if we could get that within the
                  next month. We’ve been dealing with this now for five months.

         A.       As soon as it’s found.

         Q.       I understand that, but we’re talking about now we know where the
                  stuff is, he just has to go find it, right? We’ve been waiting on it
                  for five months. I don’t want to delay this anymore.

         A.       Mr. Ducros, and I think he’s testified, he’s looked, he just hasn’t
                  finished completely – he can’t find it at the moment. He hasn’t
                  been able to locate it.

         Q.       Because he hasn’t looked at everything yet.

         A.       All right. 37

         The above makes abundantly clear that Magee and his wife possess responsive

documents to the D.A.’s requests and Magee failed to conduct a thorough search for or produce

them, which utter disregard for Federal discovery rules and principles has caused months of

unnecessary delays, and wasted countless hours of time associated with the preparation for and

taking of depositions for which such documents may have been useful.

         As such, the D.A. respectfully submits Magee should be compelled to look in every box

in his attic, produce all documents responsive to the D.A.’s discovery requests, including all


36
     Id.
37
     Exhibit 6 – Excerpts from Magee’s Depo Tr., Vol. II (10/03/2019) at pp. 106:1-107:10.


                                                  Page 11 of 13
      Case 2:14-cv-01986-ILRL-JVM Document 151-2 Filed 12/02/19 Page 12 of 13



documents in the elusive box Magee alludes to under oath (with the exception of those subject to

a clearly stated objection or privilege regarding which a privilege log should be provided), and

that Magee do so in no less than five days from entry of an order compelling same.

IV.      CONCLUSION

         The above considered, the D.A. respectfully prays for an order granting Defendant’s

Motion to Compel, ordering Magee to conduct a diligent search for and produce all documents

responsive to the D.A.’s discovery requests within five (5) days from the entry of such order.



                                                     Respectfully submitted:
                                             By:     s/ Alex L.M. Ducros__________________
                                                     ALEX L.M. DUCROS (Bar No. 32128)
                                                     Assistant District Attorney
                                                     21454 Koop Drive, Suite 2G
                                                     Mandeville, Louisiana 70471
                                                     Phone:        (985) 898-3427
                                                     Facsimile:    (985) 867-5124

                                                     Counsel for Defendant, Walter P. Reed,
                                                     In his former official capacity as
                                                     22nd Judicial District Attorney




                                           Page 12 of 13
  Case 2:14-cv-01986-ILRL-JVM Document 151-2 Filed 12/02/19 Page 13 of 13



                            CERTIFICATE OF SERVICE

       I do hereby certify that on December 2, 2019, a copy of the foregoing

Memorandum in Support of Defendant’s Motion to Compel was filed electronically with

the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to all

counsel of record by operation of the court’s electronic filing system.

                                             By:     s/ Alex L.M. Ducros, T.A.______________
                                                     ALEX L.M. DUCROS (Bar No. 32128)
                                                     Assistant District Attorney
                                                     21454 Koop Drive, Suite 2G
                                                     Mandeville, Louisiana 70471
                                                     Phone:        (985) 898-3427
                                                     Facsimile:    (985) 867-5124

                                                     Counsel for Defendant, Walter P. Reed,
                                                     in his former official capacity as
                                                     22nd Judicial District Attorney




                                           Page 13 of 13
